Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Tanke Biosciences Corporation for the period ended June 30, 2012, I, Gilbert Kwong-Yiu Lee, Chief Financial Officer of Tanke Biosciences Corporation, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period ended June 30, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period ended June 30, 2012, fairly represents in all material respects, the financial condition and results of operations of Tanke Biosciences Corporation. Dated: August 14, 2012 /s/ Gilbert Kwong-Yiu Lee Gilbert Kwong-Yiu Lee Chief Financial Officer (Principal Financial Officer)
